1301 Avenue of the Americas
21st Floor
New York, New York 10019
Tel: 212 907-9700
www.sgrlaw.com


John G. McCarthy
Direct Tel: 212-907-9703
Direct Fax: 212-907-9803
jmccarthy@sgrlaw.com
                                              February 26, 2020


Via ECF

Honorable Stuart M. Bernstein
United States Bankruptcy Judge
One Bowling Green
New York, New York 10004-1408

         Re:        Sama v. Mullaney (In re WonderWork, Inc.)
                    Adv. Proc. No. 18-1873 (SMB)

Dear Judge Bernstein:

        We are the attorneys for defendants Clark Kokich, Steven Levitt, Richard Price and
Steven Rappaport, who are members of the “Class of 2016” (the “2016 Directors”). We
respectively submit this letter on their behalf to request that the Court dismiss, sua sponte, the
Amended Complaint filed on February 14, 2020 by plaintiff Victor A. Sama. (Dkt. No. 72.) He
and his attorneys have, once again, ignored this Court’s instructions and continue to pursue
frivolous claims against the Class of 2016, apparently as punishment for their opposition to the
motion to appoint a trustee.

        As this Court noted, Sama is “not like [the usual] plaintiff who has to do the best it can
and then hope it’s pled a claim.” (Dkt. No. 49 at 81.) Most “trustees…come in in this situation
usually have a couple of years of investigating their claims.” (Id.) Mr. Sama and his lawyers
have been pursing Charles Wang’s vendetta since at least 2011. (See SmileTrain, Inc. v. Ferris
Consulting, No. 653381/2011 (Sup. Ct. N.Y. Cty. 2011). Sama is the beneficiary of the $2+
Million, 274-page Examiner’s Report and its four boxes of exhibits.1 But that is not all. Last
June, Plaintiff informed defendants that he possessed, inter alia, the following materials: (1)
WonderWork’s production to the Examiner; (2) third party productions to the Examiner; (3)
emails in Debtor’s records to/from Brian Mullaney, DeLois Greenwood, Hana Fuchs, Karen

         1
           The exhibits to the Examiner’s Report referenced herein are cited to in the same
manner as the “Key of Cited Documents and Transcripts” attached to Plaintiff’s July 26, 2019
letter to the Court. (Dkt. No. 55, Ex. A.) Plaintiff has provided the Court with electronic and
hard copies of these exhibits, but we would be happy to provide the referenced exhibits, upon
the Court’s request.



                                                                                       SGR/22382530.1
February 26, 2020
Page 2


Lazarus, Janet Huang, Elaine Patafio, Michele Sinesky and Ujjal Bhattacharia (one complete set
and one from which the Examiner removed non-substantive and duplicate materials); (4) emails
in Debtor’s records to/from Tiffany Carson, Barbra Schulman, Jenna Minchuck, Kathleen
Trainor, Mollie Toomey and Vera Eastman; (5) 72 bankers’ boxes of hardcopy documents from
WonderWork’s offices; and (6) access to WonderWork’s Egnyte cloud.

        This Court warned Plaintiff’s counsel eight months ago that he does not get to rely on
improper “group pleading until you get discovery.” (Dkt. No. 49 at 82.) At the next conference
in September, the Court denied Plaintiff’s request to amend the original complaint to address
the group pleading, stating: “I'm not going to authorize an amended complaint, because then
[defendants are] going to have to make another motion to dismiss.” (Dkt. No. 63 at 10.) The
Court, in its Decision, admonished Plaintiff that “the one exception …is if the company issues
some sort of proxy … if it contains fraudulent statements…it’s sufficient to group plead in that
situation, but this is not that kind of case.” (Id. at 82 (emphasis added).) Plaintiff has now had
four opportunities to come forward with well-pled factual allegations or evidence to support a
plausible claim against our clients instead of improper group pleading, and each time has failed
to do so. To avoid the expense of further motion practice, we respectfully request that the Court
consider dismissing, sua sponte, Plaintiff’s most recent pleading.

         “The Court has the authority under Fed. R. Civ. P. 12(b)(6) to dismiss a complaint sua
sponte for 'failure to state a claim upon which relief may be granted' if the complaint lacks an
arguable basis either in law or fact.” MPM Silicones, LLC v. Union Carbide Corp., 931 F.
Supp. 2d 387, 396 (N.D.N.Y. 2013) (quoting Thomas v. Scully, 943 F.2d 259, 260 (2d Cir.
1991)). Thus, where, as is the case here, it is patently obvious that the plaintiff cannot prevail on
the facts alleged in the complaint, it is an efficient use of judicial resources for the court to act
on its own initiative. Bauer v. Marmara, 942 F. Supp. 2d 31 (D.D.C. 2013); Pourzandvakil v.
Humphry, No. 94–CV–1594, 1995 WL 316935 (N.D.N.Y. May 23, 1995) (dismissing claims
sua sponte because, among other things, “plaintiff has repeatedly attempted to replead her
claims without being able to articulate actionable conduct.”) Notice and an opportunity to be
heard are the only prerequisites to the Court's exercise of this inherent power. Thomas, 943 F.2d
at 260; Bondi v. Grant Thornton Int'l (In re Parmalat Sec. Litig.), 377 F. Supp. 2d 390, 415
(S.D.N.Y. 2005). In light of the briefing schedule requiring motions to dismiss to be filed by
March 20, 2020, we respectfully request that the Court allow Sama until March 4 to respond to
this letter.

       I.      Plaintiff Made Only Cosmetic Changes to the Allegations Against the
               “Board”

        As the Court made clear in its January 17, 2020 Decision (Dkt. No. 70) (the
“Decision”): “When a complaint is brought against multiple defendants, it cannot ‘lump[] all
the defendants together in each claim and provid[e] no factual basis to distinguish their
conduct.’” (Decision at 33.) Claims against directors must be sufficiently particularized because
they must be examined on a director-by-director basis. (Id. at 34.) In dismissing the claims


                                                                                         SGR/22382530.1
February 26, 2020
Page 3


against our clients, the Court held that “while the First through Third claims in the Complaint
do identify the members of the Board sued under the particular count, they do not identify
which Directors did what. In other words, they lump the Defendants together as ‘the Board.’”
(Decision at 36.) Accordingly, in granting Plaintiff leave to amend, the Court admonished
Plaintiff that any pleading must “contain a short and plain statement of the claim showing a
plaintiff’s entitlement to relief. Fed. R. Civ. P. 8(a)(2).” (Id. at 73.)

        Rather than correct the group pleading problem as instructed, Plaintiff has simply
recycled the same improperly-grouped allegations. The only difference is that this time,
Plaintiff has (i) replaced references to “the Board” with the names of all the Board members,
and (ii) asserted separate counts against each of our clients, individually. Tellingly, the count
sections against our clients each contain exactly the same conclusory language, and each
incorporate by reference the improperly-pled group allegations contained in the preceding
paragraphs. The only difference in the allegations contained in Counts Three, Four, Five and
Six against Messrs. Kokich, Levitt, Price and Rappaport is their names. Literally, Plaintiff
“copied and pasted” the identical allegations and then ran a “search and replace” of the
director’s name in order to “distinguish” one director’s conduct from that of the other directors.

        Take, for example, claims against Richard Price. Prior to the Sixth Claim against him,
every paragraph but two that contains the name Price also contains the names Levitt, Kokich
and Rappaport. (Dkt. No. 72 at ¶¶ 33, 52, 54, 58, 59, 81, 82, 110, 118, 123 & 124.) The first of
those two paragraphs, 20, alleges Price’s identity. The other paragraph, 120, mentions that
Levitt and Price “had involvement in Smile Train.” It is difficult to fathom how Mr. Sama and
his attorneys believe this distinguishes Mr. Price’s conduct from that of the other directors.

         Another particularly egregious example of cosmetic changes is in paragraph 59 of the
Amended Complaint concerning the phantom 2016 bonus. The sum total of the new allegation
is: “in addition to an annual base salary of $475,000 per year, the Board awarded Mullaney
bonuses annually in 2013 to 2016 as follows:…$250,000 in 2016 approved by Coneys, Levitt,
Kokich, Rappaport, Price and Atkinson.” (Dkt. No. 72 at ¶ 59.) Literally, all Sama did was list
the names of all of the Director Defendants who were Board members in 2016 instead of using
the words “the Board.”

        Not only does this conclusory allegation still constitute improper group pleading, it is
directly contradicted by Mullaney’s Employment Agreement, the Examiner’s Report and the
Decision. First, it rests in part on Sama’s misleading allegation that “Mullaney’s Employment
Agreement … entitled him to … a discretionary bonus of $250,000.” (Dkt. No. 72, ¶ 65
(emphasis added).) Mullaney’s Employment Agreement actually provided for “an annual
bonus of up to two hundred fifty thousand dollars and no cents ($250,000) per annum, at the
discretion of the Board of Directors.” (Mullaney Doc. No. 41, ¶ 3(a) (emphasis added).)

         Second, as we noted last May, the Trustee’s bald allegation that the Board, including our
clients, “approved” the phantom 2016 bonus is directly contradicted by the Examiner’s Report.


                                                                                       SGR/22382530.1
February 26, 2020
Page 4


(Dkt. No. 41 at 5-7.) According to the Examiner, a Board member usually informed Fuchs of
Mullaney’s bonus by email each year after the Board approved it during its June fiscal year-end
meeting. (Ex. Rep. at 207.)) The minutes of the June 2016 meeting make no mention of
Mullaney’s bonus. (Id., Ex. C.) In the Decision, this Court noted that Messrs. Price and
Atkinson were not present at the June 2016 Board meeting. (Decision at 36.) Apparently the
Examiner and his staff could not find a 2016 email from a Board member to Fuchs because the
Examiner’s Report identifies an email dated August 3, 2016 from Mullaney to Fuchs. (Ex. Rep.
at 207.) Mullaney’s email, which was not copied to any Board member, is the only basis
identified in the Amended Complaint or the Examiner’s Report for Fuchs to include the “2016
bonus” on her spreadsheet. Mullaney unilaterally instructed Fuchs to add a bonus to the
spreadsheet without any reference to it having been approved by the Board or even its amount:
“Please send me latest spreadsheet with my taking a large chunk and also being given a bonus
so I can decide how much.” (Dkt. No. 43, Exs. A at 197 & B.) Not surprisingly, in the nine
months since our reply papers, Sama and his attorneys have not located among Fuchs’ or
Mullaney’s emails, 72 boxes of WonderWork paper files, or WonderWork’s cloud data any
evidence that any of our clients approved the phantom bonus, which was never actually paid to
Mullaney. (Dkt. No. 43, Ex. D at 3 of 12.)

        Accordingly, as with the original complaint, Plaintiff has again violated Rule 8 (and
ignored this Court’s directive) by failing to sufficiently identify “which Directors did what.”
(Decision at 36.) Our clients, volunteer board members for a charity, should not be put to the
expense of drafting another motion to dismiss and having this lawsuit hang over their heads for
several more months.

       II.     Plaintiff Advances The Same Conclusory And Implausible Allegations
               Already Rejected By This Court

       In its Decision, the Court offered a guideline to Sama in the event that he was inclined to
re-plead. For example, the Court explained that:

       (i)     Plaintiff cannot rely on Examiner’s conclusory statements, but must
               instead rely on specific factual statements in the Examiner’s Report and
               the exhibits attached thereto (Decision at 24-25, fn. 12);

       (ii)    To overcome the business judgment rule, Plaintiff was required to plead
               facts which establish that certain information was available to the
               corporate fiduciaries sufficient to rebut the presumption that a board’s
               action was taken in good faith (Id. at 26-27); and

       (iii)   To state a claim for breach of fiduciary duty based on the action or
               inaction of the Class of 2016, Plaintiff was required to allege facts
               supporting a showing that each director was grossly negligent, and each



                                                                                      SGR/22382530.1
February 26, 2020
Page 5


               “knew they were not discharging their fiduciary obligations.” (Id., at 27-
               28.)2

        Even a cursory examination of the Amended Complaint reveals that Sama has blatantly
disregarded the Court’s direction by continuing to advance implausible claims based on
conclusory allegations against all Board members without distinguishing among them. As this
Court explained: “‘To survive a motion to dismiss, a complaint must contain sufficient factual
matter, accepted as true, to state a claim to relief that is plausible on its face.’ ‘A claim has
facial plausibility when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.’ It is not sufficient
for the complaint to plead facts that ‘permit the court to infer . . . the mere possibility of
misconduct; [plaintiff] must state ‘the grounds upon which his claim rests through factual
allegations sufficient ‘to raise a right to relief above the speculative level.’ Determining
whether a complaint states a plausible claim is a context-specific task that requires the
reviewing court to draw on its judicial experience and common sense.” (Decision at 23
(citations omitted).)

        In addition to the conclusory allegations that our clients failed to “provide oversight of
the Debtor or to control its activities,” failed to “monitor Debtor, including by failing to
implement internal controls or adequately oversee its operations and financial reporting,” and
“abrogate[ed] [their] responsibilities to oversee Debtor’s management including with respect to
public filings, record keeping, accounting practices, and solicitations and allowing Mullaney to
keep fraudulent and misleading books and records and make false public filings,” Plaintiff
alleges that our clients collectively breached their duties by:

       (a) approving inappropriate and excessive compensation and benefits for
           Mullaney for the year 2016;

       (b) failing to follow Pearl Meyer’s recommendations regarding Mullaney’s
           compensation;

       (c) permitting Mullaney and Fuchs to defer payment of his salary and bonus
           through the use of a secret side payroll ledger and permitting him to deduct
           expenses from those “deferred” amounts, allowing him to illegally avoid
           income tax and concealed his full compensation from donors and regulators;

       (d) executing a declaration in favor of retaining Mullaney as CEO in opposition to
           the Trustee motion without adequate investigation into the merits of the

       2
         Additionally, the Court noted that “the type of conduct that excepts a director from the
protections of the volunteer immunity statute arguably required more egregious conduct” then
the gross negligence standard applicable under Delaware corporate law. (Decision at 31, n14.)



                                                                                        SGR/22382530.1
February 26, 2020
Page 6


           underlying claims and despite their knowledge of the serious allegations
           against Mullaney as detailed in the Arbitration Award; and

       (e) failing to inform the Court or otherwise take appropriate action in connection
           with the various issues that arose in the BDO audit.

These allegations are inexcusably based on bare conclusions, unsupported by facts or evidence,
and thus fail to state plausible claims against our clients. They are addressed in turn below.

       A. Compensation and Benefits

               1.      Benefits

        The Amended Complaint alleges, in vague terms, that Mullaney was reimbursed for
excessive “benefits” such as “commuting expenses, including for transportation costs, meals
and hotels.” (Dkt. No. 72, ¶ 69.) However, Plaintiff fails to identify with any particularity a
single such expense that was reimbursed by the Company. Not surprisingly, Plaintiff also fails
to identify a single “benefit” or “expense” approved by any of our clients.

        Instead, Plaintiff merely states, in the most conclusory fashion imaginable, that “[a]t no
point did any member of the Board question Mullaney’s expenses or instruct him that they
would not be reimbursed.” However, as the Court observed in its Decision, “[t]he
compensation and benefits paid to or received by Mullaney after January 1, 2016 for any period
after January 1, 2016 were governed by the Employment Agreement…” (Decision at 70.) Our
clients were not involved in the negotiation or approval of Mullaney’s employment agreement.
They cannot plausibly be charged with breaching their duties by failing to obstruct payments to
which Mullaney was contractually entitled.

         In any event, the Examiner’s Report and the Amended Complaint suggests that almost
all allegedly suspect expenses of $400,000 occurred well before our clients joined the Board.
(Ex. Rep. at 214; Dkt. No. 72 at Ex. A at 1.) Sama seems to agree with this statement, alleging
that “in the year prior to the Petition Date, Mullaney took at least $9,211.96 in personal
expenses as a deduction from his back pay.” (Dkt. No. 72, ¶ 86.) The evidence supporting the
Examiner’s Report makes clear that Fuchs approved the travel expense, at Mullaney’s request,
without our clients’ involvement. (See Doc. Ex. 207.)

         The only other “benefit” in the Amended Complaint alleged to have been paid after our
clients joined the Board are life insurance premiums totaling $9,602. (Dkt. No. 72, ¶ 70.) As
with the other benefits and expenses, the payment of Mullaney’s life insurance policy was
approved prior to our clients joining the Board (id., ¶ 65) and there is no well-pled factual
allegation as to how each of our clients allegedly learned of these payments in 2016.




                                                                                      SGR/22382530.1
February 26, 2020
Page 7


               2.      2017 Salary Payment

         Plaintiff also alleges that, after the petition, Mullaney and Fuchs authorized the Debtor
to make two salary payments “consisting of 10-months of salary.” (Dkt. No. 70, ¶ 134.) Once
again Sama ignores this Court’s directives. The Court already noted that “Pearl Meyer
recommended that Mullaney’s base salary remain at $475,000.” (Decision at 41.) In
dismissing a similar claim against Mullaney and Fuchs, the Court held that Sama failed to
“allege facts showing that the payments were extraordinary and required Court approval” and
that, in any event, “creditors would reasonably expect the Debtor to continue to pay
[Mullaney’s] same salary post-petition.” (Decision at 65-66.) No creditor or interested party,
including Sama’s client HelpMeSee (“HMS”), raised any issues with Judge Vyskocil
concerning payment of Mullaney’s salary. Nevertheless, Plaintiff alleges that, in light of the
“BDO audit issues,” the Board breached its duties by failing to “constrain Mullaney or Fuchs.”
However, there is no allegation that our clients were aware of these payments before they were
made. And these salary payments were disclosed on a monthly operating report filed with the
Court on October 26, 2017.

       B. Pearl Meyer’s Recommendations

        Plaintiff alleges that Pearl Meyer recommended that the Board “periodically review
Mullaney’s compensation package to determine whether it was supported by market practices”
(Dkt. No. 72, ¶ 62), and that our clients breached their duties because they never “re-reviewed”
Mullaney’s salary. This claim is patently implausible. The Pearl Meyer Report was presented at
a June 13, 2013 Board meeting – years before our clients joined. (Decision at 7.) The Amended
Complaint lacks any well-pled factual allegations from which one could reasonably infer that
our clients were aware of the existence of the Pearl Meyer Report, let alone the
“recommendation” in the report that Mullaney’s compensation package be reviewed from time
to time. More importantly, this claim is implausible as to our clients, given that Mullaney was
contractually entitled to his salary and benefits based on a contract signed just before they
joined the Board. Moreover, as explained earlier, the phantom 2016 bonus was never approved
by the Board or paid by the Debtor.

       C. “Limbo” Pay

        Sama begins his allegations about the “Limbo Pay” with the unsubstantiated allegation:
“Specifically, with knowledge of the entire Board, including Dysart, Coneys, Levitt, Kokich,
Rappaport, Price, and Atkinson, Mullaney instructed Fushs not to pay his base compensation
and bonuses when those amounts were awarded, but rather to maintain a separate ‘payroll
ledger’ that tracked Mullaney’s base pay and bonus and reflected what he referred to as his
‘limbo pay.’” (Dkt. No. 72, ¶ 82.) When asked by the Examiner which Board member knew
about the separate payroll ledger, Hannah Fuchs responded: “I don’t know about all of the
directors. I know some of them.” She did not identify any of our clients as among directors
whom were allegedly aware of the “limbo pay” spreadsheet. (Dkt. No. 43, Ex. A at 219–220.)


                                                                                       SGR/22382530.1
February 26, 2020
Page 8



        Further contradicting this claim against our clients are the years of clean audits issued by
KPMG. Indeed, the Court in the Decision acknowledged that “in a separate complaint filed
against KPMG, the Debtor’s former auditor, (Sama v. KPMG LLP, Adv. Pro. No. 18-1868,
Doc. No. 1 (“KMPG Complaint”) (Bankr. S.D.N.Y. 2008)), Sama alleged that the Debtor relied
on the clean unqualified audits prepared by KPMG through June 2015. (See id., ¶ 3
(“WonderWork justifiably relied upon KPMG to audit the Financial Statements . . . and to alert
the Debtor to any material deficiencies and misstatements in connection with its Financial
Statements, business and financial position.”); accord id., ¶ 33 (“The Debtor relied KPMG’s on
unqualified Audit Reports with respect to the Financial Statements for each of the years ended
June 30, 2012 through June 30, 2015, and the Forms 990 prepared by KPMG, in approving
executive compensation, making regulatory and IRS filings, and in managing the Debtor and
continuing its operations.”).)” Sama offers no well-pled factual allegations as to why the 2016
Directors could not reasonably rely on the KMPG audits.

        Later in his “Limbo Pay” allegations, Plaintiff alleges, “upon information and belief”
that “each member of the Board” was aware of the so-called “Limbo Pay” because the members
“knew or should have known that Debtor’s public disclosures did not match Mullaney’s actual
compensation.” (Dkt. No. 72, ¶ 88.) None of our clients is mentioned by name in that
paragraph. Moreover, the 2016 Directors began serving on the Board at the March 2016
meeting, and certainly no earlier than December 23, 2015, when they were elected. During
their approximately one year of service before the bankruptcy petition, Mullaney only received
his base salary of $475,000. Additionally, Sama failed to identify any public disclosure that
failed to match his actual compensation during that period.

        The Court has now given Mr. Sama three chances to provide evidence or well-pled
factual allegations from which it could be inferred that our client’s (1) knew about the “Limbo”
Pay account and (2) knew it was improper. The Amended Complaint is Mr. Sama’s third swing
and miss. Accordingly, this claim should be dismissed.

       D. The Arbitration Award And The Declarations Submitted By Defendants In
          Opposition To The Appointment Of A Trustee

         Plaintiff asserts that, given their alleged general awareness of the Debtor’s prior
litigation with HMS, our clients breached their fiduciary duties to the Debtor by vouching for
Mullaney in opposing the appointment of a trustee. (Dkt. No. 72, ¶¶ 148, 152, 156 & 160.)

       As the Examiner explained, the award must first be viewed in the context of Wang’s
deeply personal vendetta underlying the arbitration dispute. In 1999, Mullaney formed
SmileTrain with Wang, and turned it into “the world’s largest cleft [palate] charity, raising $120
million a year at its peak and helping to provide 120,000 surgeries a year.” (Ex. Rep. at 60.)




                                                                                       SGR/22382530.1
February 26, 2020
Page 9


        In early 2010, a dispute between Mullaney and Wang arose with respect to the direction
of the charity. Mullaney proposed that SmileTrain devote more time and money to surgically
treatable diseases other than cleft, including cataract blindness, while Wang preferred to focus
on cleft. It was this disagreement that prompted SmileTrain (under Wang’s direction) to
conduct an internal investigation into Mullaney.3

        The resulting “investigation” launched by Wang into Mullaney’s dealings centered on a
report issued by Levitt, author of Freakonomics, regarding the declining number of cases of
cleft. According to the arbitrator, the investigation found that “to buy Freakonomics’
cooperation,” Mullaney had “unilaterally doubled Freakonomics’ monthly retainer” to “help
justify Mullaney’s argument that cleft would soon be eliminated.” (Doc. Ex. 58, ¶ 18.) Levitt,
who was not deposed or interviewed in connection with the arbitration, has adamantly denied
the arbitrator’s findings as “completely false.” (Dkt. No. 56, ¶ 10). 4

        Based on the results of Wang’s investigation, Smile Train’s Board forced Mullaney to
resign. (Doc Ex. 58, ¶ 11.) But Wang did not stop there. After Mullaney was forced out,
SmileTrain hired the accounting firm Grant Thornton to investigate management further. The
accountants allegedly found that Mullaney had been reimbursed for expenses that were “either
unsubstantiated or were personal” and found that he had deferred salary which would not then
be included on his W-2 forms. (Id., ¶ 30.)

        In light of KPMG’s series of clean audits, none of these “findings” of the arbitrator
would give rise to any concern about Mullaney taking inappropriate reimbursements. This is
especially true given that the arbitrator appears to have been more focused on punishing
WonderWork than crafting a just award. To put the arbitration award in context, the arbitrator
awarded HMS every dollar that WonderWork had raised during the time it had an agreement
with HMS – approximately $8.3 million – by determining that the purported purpose of all such
donations was in fact to assist HMS. (Doc Ex. 58, ¶ 123.) The donors were not provided with
notice and the opportunity to be heard on this point. After the Award was rendered, however,
major donors whose gifts comprise more than three-quarters of the $8.3 million raised during
that period confirmed that they intended their donations to go to WonderWork, not HMS. (See
Bnkr. Dkt. No. 17, Ex. C.) Kokich and his wife were among those major donors, and he
explained in his declaration to Judge Vyskocil: “As we gather, the arbitrator somehow


       3
         As an example of the deeply personal feud, the Arbitration Award described an incident
where Wang forced Mullaney to sign an “apology letter,” to remain at Smile Train, after Wang
learned of emails in which Mullaney painted him in a negative light. (Doc Ex. 58, ¶ 22.)
       4
         The declarations of Clark Kokich (Bnkr. Dkt. No. 52), Steven Levitt (Bnkr. Dkt. No.
56), Richard Price (Bnkr. Dkt. No. 57) and Steven Rappaport (Bnkr. Dkt. No. 58) filed in
opposition to the appointment of a trustee were among the “submission exhibits” Plaintiff
provided to the Court. (See Dkt. No. 55.)



                                                                                     SGR/22382530.1
February 26, 2020
Page 10


determined that we were misled into giving to WonderWork. This could not be further from the
truth.” (Dkt No. 52, ¶ 7.)

        Sama’s claims are also contradicted by the Examiner’s analysis of the arbitration award.
The Examiner noted that it was “that feud [with Wang that] ultimately led [Debtor] to Chapter
11.” (Ex. Rep. at 2.) Thus, when WonderWork commenced an arbitration for unpaid fees
against its former client HMS, Wang/SmileTrain assisted HMS with the defense and the
assertion of counterclaims which resulted in “a multi-year, multi-million dollar, hotly-contested
arbitration proceeding, encouraged, if not funded, by Wang.” (Id.) As to Wang’s personal
animus against Mullaney, the Examiner found “HelpMeSee’s expenditure of nearly $5.9 million
in fees in the Arbitration to obtain an award of $8.3 million in damages suggests that it was
motivated by something more than just obtaining damages,” and that SmileTrain’s assistance
“suggests that it, too, had motives other than seeing a just resolution of the Arbitration.” (Id., at
269.) The Examiner found SmileTrain’s motives to be “distasteful” and concluded that the
Debtor could assert tortious interference claims against both SmileTrain and HMS (id. at 264-
69), although Plaintiff decided not to bring such a suit.

        The Examiner further found that SmileTrain “took actions to ensure that certain
fundraising professionals would not work with the Debtor” or Mullaney (id. at pp. 50-51), and
that Wang was responsible for numerous lawsuits against Mullaney and those associated with
him, which “interfered with the Debtor’s ability to operate.” (Id. at p. 50.) In the vast majority
of those lawsuits, Wang/SmileTrain was represented by Sama, who also represented HMS in
the arbitration against Debtor. (Doc Ex. 58, ¶ 2.) The Examiner also considered other claims
against HMS, SmileTrain “and their common counsel” (i.e., the Litigation Trustee), and
observed that their actions “exhibit a pattern aimed at undermining the Debtor’s operations at
substantial cost to all three charities,” but nevertheless suggested that claims against them for
abuse of process or prima facie tort were not worth pursuing. (Ex. Rep. at 269-70.)

        Thus, while the Examiner identified what he deemed to be “colorable” claims against
everyone – the board of directors, the officers Mullaney and Fuchs, the auditor KPMG, and
against SmileTrain and HMS for tortious interference – the Litigation Trustee elected to
commence litigation against everyone except his clients SmileTrain and HMS.

        Critically, even the Examiner – who identified “at least colorable claims” against
everyone – could not recommend asserting claims against our clients, as Plaintiff now does.
Instead, the Examiner only went so far as to suggest the existence of “at least colorable” claims
against the directors who were involved in the arbitration for “failure to provide adequate
direction during the course of the Arbitration.” (Id. at 45-46.)

         The HMS arbitration was commenced on March 21, 2013 (Doc. Ex. 58, ¶ 116), and
involved “conduct of the Debtor between August 2011 and August 2012.” (Id., ¶ 120.) It is not
clear why an unfavorable arbitration award in a contract dispute, commenced years before our
clients joined the Board, should have raised a red flag such that our clients were placed on a



                                                                                        SGR/22382530.1
February 26, 2020
Page 11


heightened duty to monitor WonderWork. Moreover, the arbitration award was rendered on
October 13, 2016 (id.), only two months before the bankruptcy filing.

        At bottom, as the Examiner acknowledges, the arbitration was the result of a personal
feud between Wang and Mullaney. Our clients understood the nature of the dispute between
Wang and Mullaney to be personal, and opposed the application of a trustee on the basis that
removal of Mullaney – who had personally raised at least $18 million in Debtor’s first six years
of existence (Ex. Rep. at 95) – would be a devastating blow to the charity’s continued viability.
And, as it turns out, they were right. It is simply not plausible that alleged cursory knowledge
of the arbitration could give rise to a claim of “gross negligence” against our clients simply for
opposing the appointment of a trustee. Accordingly, Sama has failed to plead a cognizable
breach of fiduciary duty claim under Delaware law against our clients.

   III.    Sua Sponte Dismissal Is Appropriate Because Plaintiff Has Been Given Ample
           Opportunity And Notice And An Opportunity To Be Heard With Respect To
           Claims Against Our Clients

         Although the Court by now is familiar with the issues relating to the claims against our
clients, the unusual circumstances surrounding Plaintiff’s submission bear repeating. As the
Court will recall, our clients sought dismissal of the original complaint on the basis that it
violated Rule 8, because our clients could not discern the allegations as made against them,
individually, from the allegations made against the other Board members as a group. The
prejudicial effect of Plaintiff’s improper group pleading was amplified in this action because the
bulk of Plaintiff’s factual allegations against “the Board” concerned pre-December 23, 2015
conduct, which cannot form the basis of a plausible claim against our clients. Similarly, with
respect to the handful of post-December 23, 2015 allegations in the original Complaint, Plaintiff
failed to plead any facts making it plausible that the 2016 Directors were grossly negligent in
discharging their duties as directors.

         In opposition, Plaintiff changed his theory of liability as to our clients. Having failed to
plead any facts to support a claim of gross negligence against the our clients, he pointed for the
first time to the existence of purported “red flags,” which he claimed required the 2016
Directors to exercise a heightened duty of “close and careful monitoring and oversight” with
respect to Mullaney. As explained in our reply papers, however, the problem with this
argument was that (i) the “red flags” were premised on factual allegations asserted against “the
Board” as a whole and were largely based on conduct or events which occurred well before the
2016 Directors joined, and (ii) there were no plausible allegations that the 2016 Directors knew
about any of them in real time.

        At the June 27, 2019 hearing, when pressed by the Court, plaintiff’s counsel conceded
that, other than the claims concerning Mullaney’s compensation (which are implausible as to




                                                                                         SGR/22382530.1
February 26, 2020
Page 12


our clients), the claims against the Board are limited to the costs incurred in the bankruptcy
process for “investigating and remediating” the alleged misconduct. (Dkt. No. 49, pp 16 – 17.)5

        At that same hearing, responding to objections as to the improper “group pleading” in
and conclusory allegations of, the complaint, the Court granted plaintiff leave to submit “a
specific factual statement or an exhibit” from the Examiner’s Report upon which plaintiff relied
in asserting claims against each defendant. (Dkt. No. 49 at 82-83.) At the subsequent hearing
on September 24, 2019, the Court rejected plaintiff’s submission – which contained plaintiff’s
own “spin” on the allegations. And even after denying plaintiff leave to serve an amended
complaint, the Court gave plaintiff another “Mulligan” to afford him “the opportunity to point
out the factual allegations that were in the examiner’s report but weren’t in the complaint”—
with the stated expectation that “there would be very few references.” (Id. at 9-10.)

       To the contrary, however, plaintiff ignored the Court’s limited mandate by submitting
11 pages of single-spaced tables (in a small font) containing hundreds of references to
documents that essentially recycled its original submission that the Court had rejected, without
providing any references to specific allegations in the complaint.

        Accordingly, the Court rejected Plaintiff’s inappropriate submission, and dismissed
Plaintiff’s claims against our clients on the basis that the original complaint violated the
pleading standards of Rule 8.

        Plaintiff has apparently seized this “fourth bite at the apple” as an opportunity to change
his theory of liability against our clients yet again. The core claim in the complaint was that the
Board improperly approved Mullaney’s allegedly excessive compensation package, and
permitted him to engage in faulty accounting practices. As explained in our motion to dismiss,
those claims are facially implausible as to our clients because, at the time the employment
agreement was approved, they had not yet joined the Board, and there is no evidence that they
should have been aware of any improper accounting practices, given that KPMG had issued
clean audits for every year prior to the bankruptcy filing.

        To avoid these glaring deficiencies in his pleading, Plaintiff has now manufactured a
brand new theory of liability. His claim apparently is that our clients knew or should have
known that Mullaney was a “bad apple,” and thus they breached their fiduciary duties by
vouching for him in opposition to plaintiff’s motion for the appointment of a trustee. Plaintiff’s
entire basis for asserting this new claim rests upon the rickety foundation that our clients were
“aware” that Mullaney had been involved in a personal legal dispute with plaintiff’s client,



5
  As explained, however, Plaintiff’s latest submission confirms that he cannot state a plausible
claim against our clients that their actions or inactions resulted in an incremental cost, or
prejudice, to the estate by an unreasonable delay in administering the estate.



                                                                                       SGR/22382530.1
February 26, 2020
Page 13


SmileTrain, and that they should have disavowed him after the arbitrator rendered an
unfavorable decision.

        As explained above, viewed against the requirement of objective plausibility, Plaintiff
has failed – even under the new theory of liability asserted in his Amended Complaint – to
plead facts that rise to the level of gross negligence necessary to sustain his claims.6

        Take, for example, Steven Levitt, professor of Economics at University of Chicago and
co-author of the book Freaknomics. The only well-plead factual allegations specific to him in
the Amended Complaint is that he read an arbitration decision which awarded damages against
WonderWork, and that he subsequently submitted a declaration to the Court stating that he
believed the award was erroneous and incorrect as to how it characterized his company’s
involvement in providing analytics for WonderWork. There is not a single plausible allegation
that he (or any of our clients) knew about any of the alleged improprieties with respect to
Mullaney’s compensation or the company’ accounting practices.

       Accordingly, we respectfully request that the Court dismiss the Amended Complaint sua
sponte as to Messrs. Kokich, Levitt, Price and Rappaport.

                                            Respectfully yours,



                                            John G. McCarthy

cc:    Counsel of record
        (via ECF only)

JGM/aeh




6
 Given the problematic character, from the outset, of Plaintiff’s claims against our clients, as
disclosed in the Examiner’s Report, the Court should consider whether the case against the
Class of 2016 has been prosecuted beyond the point where there was a reasonable and plausible
basis to do so. And, if so, the Court, sua sponte, may consider whether sanctions are
appropriate. See In re Spectee Group, Inc. 185 B.R. 146, 168 (Bankr. S.D.N.Y 1995)
(Bernstein, J.).




                                                                                      SGR/22382530.1
